Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 1 of 15




             Exhibit A
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                                             INDEX NO. 2021-50233
NYSCEF DOC. NO. 1 Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 2 of 15 NYSCEF: 01/20/2021
                                                                    RECEIVED
      FILE #123259-01-1/lfp
                                                        DATE OF FILING:
                                                        INDEX #:

                                                                    Plaintiff designates
                                                                    Dutchess Count y
                                                                    as the place of trial.

                                                                    The basis of venue is
                                                                    Plaintiff(s) residence.

                                                                    Plaintiff resides at
                                                                    24 Biscayne Boulevard
                                                                    Poughkeepsie, New York
                                                                    Count y of Dutchess .

     SUPREME COURT STATE OF NEW YORK
     COUNTY OF DUTCHESS
     ------------------------------------------------------------------------------ X
     GLORIA CUKAR,

                                                             Plaintiff,
                                                                                         SUMMONS

                                -against -

     COMPASS GROUP USA, INC. and MORRISON MANAGEMENT
     SPECIALISTS, INC. ,

                                                             Defendants.
     ------------------------------------------------------------------------------- X
     To the above named defendant(s):

     YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
     copy of your answer, or, if the complaint is not served with this summons, to serve a notice
     of appearance, on the Plaintiff’s Attorney(s) within –20- days after the service of this
     summons, ex clusive of the day of service (or within 30 days after the service is complete if
     this summons is not personall y delivered to you within the State of New York); and in case
     of your failure to appear or answer, judgment will be taken against you by default for the
     relief demanded in the complaint.

                                 FINKELSTEIN & PARTNERS, LLP
                                     Attorneys for Plaintiff(s)
                                    1279 Route 300, Box 1111
                                    Newburgh, New York 1255
                                         1-845-562-0203

                                    ____________________________________
                                    ELYSSA M. FRIED-DE ROSA, ESQ.

     Dated: January , 2021.
     DEFENDANTS’ ADDRESS:
     SEE VER IFIED COMPLAINT

                                                     1 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                              INDEX NO. 2021-50233
NYSCEF DOC. NO. 1   Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 3 of 15 NYSCEF: 01/20/2021
                                                                      RECEIVED




                                                                File #123259-01-1/lfp

       STATE OF NEW YORK
       SUPREME COURT : COUNTY OF DUTCHESS
       ---------------------------------------x
       GLORIA CUKAR,

                                       Plaintiff,

                         -against-                           VERIFIED COMPLAINT

       COMPASS GROUP USA, INC. and
       MORRISON MANAGEMENT SPECIALISTS, INC.,

                                 Defendants.
       ---------------------------------------x


             Plaintiff, by attorneys, FINKELSTEIN & PARTNERS, LLP, as and

       for the Verified Complaint, herein alleges the following:

                          AS AND FOR A FIRST CAUSE OF ACTION ON
                          BEHALF OF PLAINTIFF, GLORIA CUKAR

            1. That at all times hereinafter mentioned, the plaintiff was

        and still is a resident of the County of Dutchess, State of New

        York.

            2. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was and still is a

        domestic corporation organized and existing under and by virtue of

        the Laws of the State of New York.

            3. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was and still is a




                                              2 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                              INDEX NO. 2021-50233
NYSCEF DOC. NO. 1   Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 4 of 15 NYSCEF: 01/20/2021
                                                                      RECEIVED




        foreign corporation duly incorporated within the State of Delaware.

            4. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was and still is a

        foreign corporation authorized to do business in the State of New

        York.

            5. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was and still is a

        business entity doing business within the State of New York.

            6. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        and still is a domestic corporation organized and existing under

        and by virtue of the Laws of the State of New York.

            7. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        and still is a foreign corporation duly incorporated within the

        State of Georgia.

            8. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        and still is a foreign corporation authorized to do business in the

        State of New York.

            9. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        and still is a business entity doing business within the State of




                                                 2

                                              3 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                              INDEX NO. 2021-50233
NYSCEF DOC. NO. 1   Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 5 of 15 NYSCEF: 01/20/2021
                                                                      RECEIVED




        New York.

           10. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., is a

        subsidiary of defendant, COMPASS GROUP USA, INC.

           11. That at all times hereinafter mentioned, upon information and

        belief, one, Westchester County Health Care Corporation, was the

        owner of a certain hospital and premises, located on 241 North

        Road, Poughkeepsie, County of Dutchess, State of New York, known as

        “Mid Hudson Regional Hospital”.

           12. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was the managing

        agent of the aforesaid hospital and premises.

           13. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., maintained the

        aforesaid hospital and premises.

           14. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., managed the

        aforesaid hospital and premises.

           15. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., controlled the

        aforesaid hospital and premises.

           16. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., operated the




                                                 3

                                              4 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                              INDEX NO. 2021-50233
NYSCEF DOC. NO. 1   Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 6 of 15 NYSCEF: 01/20/2021
                                                                      RECEIVED




        aforesaid hospital and premises.

           17. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was the lessee of

        the aforesaid hospital and premises.

           18. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was the lessor of

        the aforesaid hospital and premises.

           19. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was the owner of

        the Cafeteria, located within the hospital premises, located on 241

        North Road, Poughkeepsie, County of Dutchess, State of New York,

        known as “Mid Hudson Regional Hospital”.

           20. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was the managing

        agent of the aforesaid Cafeteria premises.

           21. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., maintained the

        aforesaid Cafeteria premises.

           22. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., managed the

        aforesaid Cafeteria premises.

           23. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., controlled the




                                                 4

                                              5 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                              INDEX NO. 2021-50233
NYSCEF DOC. NO. 1   Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 7 of 15 NYSCEF: 01/20/2021
                                                                      RECEIVED




        aforesaid Cafeteria premises.

           24. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., operated the

        aforesaid Cafeteria premises.

           25. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was the lessee of

        the aforesaid Cafeteria premises.

           26. That at all times hereinafter mentioned, upon information and

        belief, the defendant, COMPASS GROUP USA, INC., was the lessor of

        the aforesaid Cafeteria premises.

           27. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        the managing agent of the aforesaid hospital and premises.

           28. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,

        maintained the aforesaid hospital and premises.

           29. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,

        managed the aforesaid hospital and premises.

           30. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,

        controlled the aforesaid hospital and premises.




                                                 5

                                              6 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                              INDEX NO. 2021-50233
NYSCEF DOC. NO. 1   Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 8 of 15 NYSCEF: 01/20/2021
                                                                      RECEIVED




           31. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,

        operated the aforesaid hospital and premises.

           32. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        the lessee of the aforesaid hospital and premises.

           33. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        the lessor of the aforesaid hospital and premises.

           34. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        the owner of the Cafeteria, located within the hospital premises,

        located on 241 North Road, Poughkeepsie, County of Dutchess, State

        of New York, known as “Mid Hudson Regional Hospital”.

           35. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        the managing agent of the aforesaid Cafeteria premises.

           36. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,

        maintained the aforesaid Cafeteria premises.

           37. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,




                                                 6

                                              7 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                              INDEX NO. 2021-50233
NYSCEF DOC. NO. 1   Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 Page 9 of 15 NYSCEF: 01/20/2021
                                                                      RECEIVED




        managed the aforesaid Cafeteria premises.

           38. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,

        controlled the aforesaid Cafeteria premises.

           39. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC.,

        operated the aforesaid Cafeteria premises.

           40. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        the lessee of the aforesaid Cafeteria premises.

           41. That at all times hereinafter mentioned, upon information and

        belief, the defendant, MORRISON MANAGEMENT SPECIALISTS, INC., was

        the lessor of the aforesaid Cafeteria premises.

           42. That on a date prior to the 2nd day of October, 2019, the

        defendant, COMPASS GROUP USA, INC., provided food services at the

        aforesaid hospital premises.

           43. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had a contract with

        defendant, COMPASS GROUP USA, INC., to provide certain janitorial

        services and/or floor maintenance of the aforesaid Cafeteria

        premises.

           44. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had an agreement with




                                                 7

                                              8 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                             INDEX NO. 2021-50233
NYSCEF DOC. NO. 1 Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                      10 of 15 NYSCEF: 01/20/2021




        defendant, COMPASS GROUP USA, INC., to provide certain janitorial

        services and/or floor maintenance of the aforesaid Cafeteria

        premises.

           45. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had a contract with

        defendant, COMPASS GROUP USA, INC., to maintain the aforesaid

        Cafeteria premises including the entrance/exitway.

           46. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had an agreement with

        defendant, COMPASS GROUP USA, INC., to maintain of the aforesaid

        Cafeteria premises including the entrance/exitway.

           47. That on a date prior to the 2nd day of October, 2019, the

        defendant, MORRISON MANAGEMENT SPECIALISTS, INC., provided food

        services at the aforesaid hospital premises.

           48. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had a contract with

        defendant, MORRISON MANAGEMENT SPECIALISTS, INC., to provide

        certain janitorial services and/or floor maintenance of the

        aforesaid Cafeteria premises.

           49. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had an agreement with

        defendant, MORRISON MANAGEMENT SPECIALISTS, INC., to provide

        certain janitorial services and/or floor maintenance of the




                                                8

                                             9 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                             INDEX NO. 2021-50233
NYSCEF DOC. NO. 1 Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                      11 of 15 NYSCEF: 01/20/2021




        aforesaid Cafeteria premises.

           50. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had a contract with

        defendant, MORRISON MANAGEMENT SPECIALISTS, INC., to maintain the

        aforesaid Cafeteria premises including the entrance/exitway.

           51. That on a date prior to the 2nd day of October, 2019, one,

        Westchester County Health Care Corporation, had an agreement with

        defendant, MORRISON MANAGEMENT SPECIALISTS, INC., to maintain of

        the aforesaid Cafeteria premises including the entrance/exitway.

           52. That at all times hereinafter mentioned, the Cafeteria, more

        specifically the center of the entrance/exitway of the aforesaid

        premises was the situs of the within incident.

           53. That on or about the 2nd day of October, 2019, this plaintiff

        was lawfully walking upon the aforesaid Cafeteria premises.

           54. That on or about the 2nd day of October, 2019, while this

        plaintiff was lawfully walking upon the aforesaid entrance/exitway

        premises, she was caused to be precipitated to the floor, thereby

        sustaining severe and serious personal injuries.

           55. The accident and injuries alleged herein were caused by the

        negligent, wanton, reckless and careless acts of the defendants

        herein.

           56. That the defendants, their agents, servants and/or employees

        were negligent, wanton, reckless and careless, in among other




                                                9

                                            10 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                             INDEX NO. 2021-50233
NYSCEF DOC. NO. 1 Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                      12 of 15 NYSCEF: 01/20/2021




        things, allowing, causing and/or permitting slippery, dangerous,

        hazardous and unsafe conditions to exist on the aforesaid

        entrance/exitway premises; in allowing, causing and/or permitting

        food and/or other slippery substances to exist onto the aforesaid

        premises; in failing to adequately and properly clean up or provide

        for the cleaning up of the food and/or slippery substance from the

        aforesaid premises; in providing inadequate food containers to

        patrons on the aforesaid premises; in acting with reckless

        disregard for the safety of others; and in other ways being

        negligent, wanton, reckless and careless.

           57. The limited liability provisions of the C.P.L.R. 1601 do not

        apply pursuant to one or more of the exceptions of C.P.L.R. 1602.

           58. That the defendants, their agents, servants and/or employees

        had actual and/or constructive notice of the dangerous and

        defective conditions in that the conditions existed for a

        sufficient length of time prior to the happening of the within

        accident and in the exercise of reasonable care, the defendants

        could have and should have had knowledge and notice thereof, and

        further, the defendants, their agents, servants and/or employees

        created said conditions.

           59. That as a result of this accident, this plaintiff was caused

        to sustain severe and serious personal injuries to her mind and

        body, some of which, upon information and belief, are permanent




                                               10

                                            11 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                             INDEX NO. 2021-50233
NYSCEF DOC. NO. 1 Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                      13 of 15 NYSCEF: 01/20/2021




        with permanent effects of pain, disability, disfigurement and loss

        of body function.      Further, this plaintiff was caused to expend and

        become obligated for diverse sums of money for the purpose of

        obtaining medical care and/or cure in an effort to alleviate the

        suffering and ills sustained as a result of this accident; the

        plaintiff further was caused to lose substantial periods of time

        from her normal vocation, and upon information and belief, may

        continue in that way into the future and suffer similar losses.

           60. That by reason of the foregoing, this plaintiff was damaged

        in a sum which exceeds the jurisdictional limits of all lower

        courts which would have jurisdiction of this matter.




                                               11

                                            12 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                             INDEX NO. 2021-50233
NYSCEF DOC. NO. 1 Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                      14 of 15 NYSCEF: 01/20/2021




             WHEREFORE, plaintiff demands judgment against the defendants

       and each of them as follows:

             (1) A sum which exceeds the jurisdictional limits of all lower

       courts which the jury would find to be fair, adequate and just in

       the First Cause of Action, together with the costs and disbursements

       of this Action.



                                                 Yours, etc.,

                                                 FINKELSTEIN & PARTNERS, LLP
                                                 Attorneys for Plaintiffs
                                                 Office & P.O. Address
                                                 1279 Route 300, Box 1111
                                                 Newburgh, New York 12551

                                                 BY:______________________________
                                                    ELYSSA M. FRIED, DE-ROSA, ESQ.


       TO:   COMPASS GROUP USA, INC.
             MORRISON MANAGEMENT SPECIALISTS, INC.
             Defendants
             c/o Secretary of State
             1 Commerce Boulevard
             Albany, New York 12231




                                               12

                                            13 of 14
FILED: DUTCHESS COUNTY CLERK 01/20/2021 10:47 AM                               INDEX NO. 2021-50233
NYSCEF DOC. NO. 1 Case 7:21-cv-07626 Document 1-1 Filed 09/13/21 PageRECEIVED
                                                                      15 of 15 NYSCEF: 01/20/2021




       STATE OF NEW YORK      :   COUNTY OF DUTCHESS                    ss:

       GLORIA CUKAR, being duly sworn says; I am the plaintiff in the
       action herein; I have read the annexed Verified Complaint, know the
       contents thereof and the same are true to my knowledge, except those
       matters therein which are stated to be alleged on information and
       belief, and as to those matters I believe them to be true.




                                                            _____________________________
                                                                     GLORIA CUKAR


       Sworn to before me on
       January  , 2021.



       ___________________________
             NOTARY PUBLIC




                                    




                                                    13

                                                 14 of 14
